DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on September 6, 2022 has been entered. Claims 1-25 are currently pending. Applicant’s arguments are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4-10, 13-19, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20150331535).

As to claim 1, Li discloses a touch screen sensor controller comprises: 
a plurality of row drive sense circuits (Fig. 4(416)) for coupling to a plurality of row electrodes (Fig. 4(402)) of a touch screen, wherein a row electrode of the plurality of row electrodes has a self-capacitance with respect to a ground reference (Fig. 4) of the touch sense circuit (Fig. 6, [0029]: row 602 can have a capacitance 604 to ground associated with it); 
a plurality of column drive sense circuits Fig. 4(417)) for coupling to a plurality of column electrodes (Fig. 4(403)) of the touch screen, wherein a column electrode of the plurality of column electrodes has a self-capacitance to the ground reference (Fig. 4), and wherein a mutual capacitance is between the row electrode and the column electrode (Figs. 2, 4, [0016]: mutual capacitance is between row 202 and column 204, [0025]: mutual capacitance 414 between row and column); 
a processing module ([0022]: processor) operably coupled to the plurality of row drive sense circuit and to the plurality of column drive sense circuits ([0022]), wherein the touch screen processing module ([0036]: touch controller) is operable to, when the plurality of row drive sense circuits is coupled to the plurality of row electrodes and the plurality of column drive sense circuits is coupled to the plurality of column electrodes (Fig. 2: row 202 and column 204, Fig. 4):  
substantially concurrently enable a set of row drive sense circuits of the plurality of row drive sense circuits and a set of column drive sense circuits of the plurality of drive sense circuits, wherein the set of row drive sense circuits detects self-capacitances of a set of row electrodes coupled to the set of row drive sense circuits, wherein the set of column drive sense circuits detects self-capacitances of a set of column electrodes coupled to the set of column drive sense circuits, and wherein the set of row drive sense circuits or the set of column drive sense circuits detects the mutual capacitances of the set of row electrodes and the set of column electrodes ([0024], [0025]: both self-capacitance 405 and mutual capacitance 414 sensed, [0026]: self-capacitance can be sensed simultaneously (concurrently) with mutual capacitance); and 
generate a capacitive image based on the self-capacitances of the set of row electrodes, the self-capacitances of the set of column electrodes, and the mutual capacitances of the set of row electrodes and the set of column electrodes (Figs. 2, 4 [0025] – [0026]). 
As to claim 4, Li teaches touch screen sensor controller of claim 1 further comprises: 
the row drive sense circuit including: a first-row conversion circuit operable to convert a receive row signal component into a sensed row signal representative of a capacitance; and a second-row conversion circuit operable to convert the sensed row signal into a drive row signal component (Fig. 4, [0022]); 
the column drive sense circuit including: a first column conversion circuit operable to convert a receive column signal component into a sensed column signal representative of a capacitance; and a second column conversion circuit operable to convert the sensed column signal into a drive column signal component (Fig. 4, [0022]). 
As to claim 5, Li teaches the touch screen sensor controller of claim 1, wherein the processing module is further operable to substantially concurrently enable the set of row drive sense circuits and the set of column drive sense circuits by: 
enabling a common self-capacitance reference signal to be provided to the set of row drive sense circuits and to the set of column sense circuits (Fig. 6, [0029]); and 
enabling a set of mutual capacitance reference signals to be provided to one of the set of row drive sense circuits and to the set of column sense circuits, wherein the other one of the set of row drive sense circuits and to the set of column sense circuits senses the mutual capacitances of the of the set of row electrodes and the set of column electrodes, and wherein an oscillating component of the common self-capacitance reference signal is at a different frequency than the oscillating components of the set of mutual capacitance reference signals ([0037]: the first electrode with a first signal at a first frequency, wherein: sensing the first self-capacitance is based on the first signal, and sensing the first mutual capacitance is based on a second signal, the second signal having a second frequency orthogonal to the first frequency). 
As to claim 6, Li teaches the touch screen sensor controller of claim 1 further comprises: the set of row drive sense circuits including two or more row drive sense circuits of the plurality of row drive sense circuits; and the set of column drive sense circuits including two or more column drive sense circuits of the plurality of column drive sense circuits (Figs. 2, 4). 
As to claim 7, Li teaches the touch screen sensor controller of claim 1, wherein the processing module is further operable to: interpret the capacitive image to identify no touch, an undesired touch, and/or a desired touch ([0016]: image of touch captured). 
As to claim 8, Li teaches the touch screen sensor controller of claim 1, wherein the processing module is further operable to: 
substantially concurrently enable a second set of row drive sense circuits of the plurality of row drive sense circuits and a second set of column drive sense circuits of the plurality of drive sense circuits, wherein the second set of row drive sense circuits detects self-capacitances of a second set of row electrodes coupled to the second set of row drive sense circuits, wherein the second set of column drive sense circuits detects self-capacitances of a second set of column electrodes coupled to the second set of column drive sense circuits, and wherein the second set of row drive sense circuits or the second set of column drive sense circuits detects the mutual capacitances of the second set of row electrodes and the second set of column electrodes ([0024], [0026]: self-capacitance can be sensed simultaneously (concurrently) with mutual capacitance); and 
generate a second capacitive image based on the self-capacitances of the second set of row electrodes, the self-capacitances of the second set of column electrodes, and the mutual capacitances of the second set of row electrodes and the second set of column electrodes (Figs. 2, 4 [0025] – [0026]). 
As to claim 9, Li teaches the touch screen sensor controller of claim 8, wherein the processing module is further operable to: combine the capacitive image and the second capacitive image to produce a frame of a capacitive image ([0020]: touch sensor panel can be configured to perform both mutual capacitance touch sensing and self-capacitance touch sensing to produce an image of touch). 
As to claim 10, Li discloses a touch screen comprises: 
a plurality of row electrodes (Fig. 4(402)), wherein a row electrode of the plurality of row electrodes has a self-capacitance with respect to a ground reference (Fig. 4) of the touch screen (Fig. 6, [0029]: row 602 can have a capacitance 604 to ground associated with it); 
a plurality of column electrodes (Fig. 4(403)), wherein a column electrode of the plurality of column electrodes has a self-capacitance to the ground reference (Fig. 4), and wherein a mutual capacitance is between the row electrode and the column electrode (Figs. 2, 4, [0016]: mutual capacitance is between row 202 and column 204, [0025]: mutual capacitance 414 between row and column); 
a plurality of row drive sense circuits (Fig. 4(416)) for coupling to the plurality of row electrodes (Figs. 2, 4, [0025]); 
a plurality of column drive sense circuits (Fig. 4(417)) for coupling to a plurality of column electrodes of the touch screen circuit (Figs. 2, 4, [0026]); 
a processing module ([0022]: processor) operably coupled to the plurality of row drive sense circuit and to the plurality of column drive sense circuits, wherein the touch screen processing module ([0036]: touch controller) is operable to, when the plurality of row drive sense circuits is coupled to the plurality of row electrodes and the plurality of column drive sense circuits is coupled to the plurality of column electrodes (Fig. 2: row 202 and column 204, Fig. 4):  
substantially concurrently enable a set of row drive sense circuits of the plurality of row drive sense circuits and a set of column drive sense circuits of the plurality of drive sense circuits, wherein the set of row drive sense circuits detects self-capacitances of a set of row electrodes coupled to the set of row drive sense circuits, wherein the set of column drive sense circuits detects self-capacitances of a set of column electrodes coupled to the set of column drive sense circuits, and wherein the set of row drive sense circuits or the set of column drive sense circuits detects the mutual capacitances of the set of row electrodes and the set of column electrodes ([0024], [0025]: both self-capacitance 405 and mutual capacitance 414 sensed, [0026]: self-capacitance can be sensed simultaneously (concurrently) with mutual capacitance); and 
generate a capacitive image based on the self-capacitances of the set of row electrodes, the self-capacitances of the set of column electrodes, and the mutual capacitances of the set of row electrodes and the set of column electrodes (Figs. 2, 4 [0025] – [0026]). 
As to claims 13-18, it is the apparatus of claims 4-9. Please see claims 4-9 for detail analysis. 

As to claim 19, Li discloses a non-transitory computer readable storage device comprises: 
a first memory section that stores operational instructions that, when executed by a processing module ([0022]: processor) of a touch screen sensor controller ([0036]: touch controller), causes the processing module to, when a plurality of row drive sense circuits (Fig. 4(416)) is coupled to a plurality of row electrodes (Fig. 4(402)) of a touch screen and a plurality of column drive sense circuits (Fig. 4(417)) is coupled to a plurality of column electrodes (Fig. 4(403)) of the touch screen (Figs. 2, 4, [0036]): 
substantially concurrently enable a set of row drive sense circuits of the plurality of row drive sense circuits and a set of column drive sense circuits of the plurality of drive sense circuits, wherein the set of row drive sense circuits detects self-capacitances of a set of row electrodes coupled to the set of row drive sense circuits, wherein the set of column drive sense circuits detects self-capacitances of a set of column electrodes coupled to the set of column drive sense circuits, and wherein the set of row drive sense circuits or the set of column drive sense circuits detects the mutual capacitances of the set of row electrodes and the set of column electrodes ([0024], [0025]: both self-capacitance 405 and mutual capacitance 414 sensed, [0026]: self-capacitance can be sensed simultaneously (concurrently) with mutual capacitance); and 
a second memory section that stores operational instructions that, when executed by the processing module ([0022]: processor, Figs. 2, 4, [0036]), causes the processing module to: 
generate a capacitive image based on the self-capacitances of the set of row electrodes, the self-capacitances of the set of column electrodes, and the mutual capacitances of the set of row electrodes and the set of column electrodes (Figs. 2, 4 [0025] – [0026]). 
As to claims 22-25, it is a computer readable storage device that stores the instructions of performing the functions of the apparatus of claims 5 and 7-9. Please see claims 5 and 7-9 for detail analysis. 

Allowable Subject Matter
6.	Claims 2-3, 11-12, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The cited reference have failed to teach “during a first-time interval, generate the capacitive image as a first capacitive image frame; during a second-time interval, generate a second capacitive image as a second capacitive image frame; and during a third-time interval, generate a third capacitive image as a third capacitive image frame” in combination with other limitations of claims 2, 11, and 20.

Response to Arguments
8.	Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. 
	Applicant didn’t address any specific claimed limitation for argument. Applicant’s arguments regrading Li’s offset capacitance, offset cancelation circuit, and magnitude of touch current are irrelevant. However, Li teaches “Elimination or reduction of offset current 625 can result in the offset being minimized while touch current 605 can remain constant, thus maximizing the dynamic range of the system” (see Li: [0031]). 
Claims do not recite any specific magnitude (or measured) touch current. Also note that claims do not describe the structure (circuit elements) of row and column drive sense circuits in detail. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628